DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 12, 14, 16-22 are allowed.
	The following is a statement of reasons for allowance:
As for independent claim 1, it recites a voice application platform.  Prior art of record discloses a similar method but fails to teach the claims in combination with receiving, at a voice application platform remote from a voice assistant device, a first message corresponding to a request from a voice assistant device; determining, by the voice application platform, from among a plurality of voice assistant frameworks, a voice assistant framework corresponding to the voice assistant device; determining, by the voice application platform, from among a plurality of voice assistant device types, a voice assistant device type of the voice assistant device; identifying, by the voice application platform, a plurality of media items that are relevant to the request and validating, by the voice application platform, the second message for conformity to the protocol of the voice assistant framework corresponding to  the voice assistant device; and transmitting the second message from the voice application platform to the voice assistant device.
	Dependent claims 2, 14 and 16-22 are allowed because they further limit their parent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657